Citation Nr: 9901772	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of ear 
injuries, to include bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and daughters


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Service connection was recently established for scarring of 
the left eardrum, and a noncompensable rating was assigned.  


REMAND

Review of the veterans service medical records reveals that 
his hearing was normal upon whispered voice testing at the 
time of entrance examination and at time of service discharge 
examination.  It was noted, however, at time of discharge 
examination that there was scarring of the left eardrum.  

The veterans original claim for compensation benefits was 
filed in 1955.  A claim for an ear condition was filed.  

In October 1955, the RO denied this claim noting that 
although scarring of the left eardrum was noted at discharge 
exam, there was no treatment noted or alleged by the 
veterans during service to warrant service connection even 
though the induction examination was negative.  

In October 1996, the veteran again filed a claim for 
compensation benefits.  He submitted a private audiometric 
evaluation from August 1996.  At the time, the veteran gave a 
medical history that included a long-standing hearing loss.  
He said that the right ear hearing loss was secondary to 
military experiences and pistol training as a police officer.  
The hearing loss in the left ear was noted to be of unknown 
etiology, but a known perforation was reported to exist and 
was currently accompanied with some effusion.  Right ear 
hearing loss was described as severe with poor speech 
recognition and minor tolerance difficulty for loud sounds.  
The left ear hearing loss was described as moderate to severe 
with excellent speech recognition.  Outpatient treatment 
records from September 1996 reflect treatment for left ear 
tympanic perforation inflammation.  It was also noted that 
the veteran had sensorineural hearing loss.  

At personal hearings in May 1997 and August 1997, the veteran 
testified as to noise exposure during service in his work as 
a radio operator.  He also reported exposure to the firing of 
guns and cannons.  Family members, to include the veterans 
wife, provided testimony that he had had a hearing loss since 
separation from service, and that it had gradually worsened.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 15, 158 (1993).  
Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

The U.S. Court of Veterans Appeals in Hensley, supra, 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  As stated by the Court, [I]f evidence should 
sufficiently demonstrate a medical relationship between the 
veterans inservice exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service.  Id. at 60, citing Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).  

The Board finds that there are features of the current record 
that distinguish this case from the common situation where 
service connection is claimed for a hearing loss first 
medically demonstrated many decades post service and where 
there is no clear indicator of a hearing loss in service or 
proximate thereto.  Specifically, the record in this case 
contains an actual claim for service connection for an ear 
condition filed immediately after service.  The nature of 
the underlying disability was not specified on the claim, but 
the term is sufficiently ambiguus to comprehend the existence 
of pathology to include a hearing loss.  The record also 
shows that the form of testing performed in service was not 
adequate to rule out the presence of a high frequency loss of 
the variety commonly associated with noise exposure.  The 
pattern of current audiometric results is consistent with a 
noise exposure etiology.  On the other hand, the Board 
observes that while the veterans accounts of noise exposure 
in service are credible and consistent with the nature of the 
duties he performed, as confirmed by the available service 
medical and administrative records, the claimant has also 
forthrightly acknowledged post service noise exposure with 
firearms in his occupation in law enforcement.  

In view of the foregoing, it appears that hearing was normal 
upon whispered voice testing at time of service entrance and 
discharge.  Scarring of the left eardrum was noted at time of 
discharge, and a claim was filed immediately upon discharge.  
Service connection was recently established for an ear 
disability.  Currently, the veteran has bilateral 
sensorineural hearing loss, but a clear cut medical opinion 
as to the etiology of this hearing loss is not of record.  
The private medical providers report appears to be no more 
than the transcription of the appellants statements of 
medical history.  The Board concludes that the specific facts 
of this case warrant an examination, review of the record and 
opinion as to the etiology of any current hearing loss.  See 
Suttmann. V. Brown, 5 Vet. App. 127, 137 (1993).  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  After any necessary and authorization 
are obtained from the veteran, all 
outstanding records of treatment, VA or 
private, associated with hearing loss or 
treatment for a chronic ear condition, 
should be obtained by the RO and 
incorporated into the claims folder.  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his current 
hearing loss and an chronic ear 
conditions.  The claims folder, including 
a copy of this remand, must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should be requested to provide 
an opinion as tot he degree of medical 
probability that any current hearing loss 
is causally related to the claimants 
period of active service, including any 
noise exposure therein as opposed to any 
other potential cause.  If the etiology 
of the appellants hearing loss or 
chronic ear disorders cannot be 
determined, the examiner should so state 
for the record, and any opinion expressed 
must be accompanied by a complete 
rationale.  

3.  When the aforementioned development 
has been completed, the RO should review 
the examination report to ensure that it 
is in compliance with this REMAND, 
including all requested opinions.  If 
not, the report should be returned to the 
examiner for remedial action.  

Thereafter, if the benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
